Citation Nr: 0917062	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for a service connected lumbosacral strain with degenerative 
changes.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1949 to June 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied an increased rating above 10 percent for the 
Veteran's service connected lumbar spine disability.  At this 
time, the RO also denied service connection for tuberculosis 
(later characterized as tuberculosis of the right testicle).  
The RO issued a notice of the decision in May 2004, and the 
Veteran timely filed a Notice of Disagreement (NOD) in June 
2004.  Subsequently, in July 2004 the RO provided a Statement 
of the Case (SOC), and thereafter, in August 2004, the 
Veteran timely filed a substantive appeal.  

In a July 2004 decision and August 2004 notice of decision, 
the RO granted service connection for radiculopathy of the 
right lower extremity, as secondary to the Veteran's service 
connected lumbar spine disability, and evaluated it at 10 
percent from December 18, 2003.

Thereafter, in November 2004, the RO provided a Supplemental 
Statement of the Case (SSOC), which elevated the evaluation 
of the Veteran's spine disability to 20 percent, effective 
from December 18, 2003 (the date the RO received the claim), 
and continued the denial of service connection for 
tuberculosis.  It provided another SSOC in October 2008, 
which continued the 20 percent evaluation of the Veteran's 
lumbar spine disability.      

Also in October 2008, the RO granted service connection for 
tuberculosis of the right testicle, evaluating it at zero 
percent from December 18, 2003.  It provided a notice of this 
decision in November 2008.  As service connection has been 
granted in relation to this issue, the matter is no longer in 
appellate status.  

The Veteran requested a Travel Board hearing, which was held 
in March 2009 where he presented as a witness before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In a March 2009 correspondence, the Veteran relinquished his 
right to have the RO consider, in the first instance, any 
additional evidence offered.  The Board accepts this as a 
valid waiver of initial RO consideration of new evidence 
submitted.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

At his March 2009 Travel Board hearing the Veteran testified 
that his service connected right lower extremity 
radiculopathy had worsened.  See Hearing Transcript at 11.  
The Board refers this matter to the RO for additional action, 
to include clarifying whether the Veteran wishes to pursue a 
claim for a higher rating for this disability, and if so, 
developing and adjudicating the matter accordingly.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide or failed to provide in a timely 
fashion, no resulting prejudice to the Veteran has been 
shown or alleged. 

2.	The Veteran's service connected lumbar spine disability is 
manifested by constant pain and flare-ups of pain 
occurring multiple times monthly, forward-leaning posture 
to compensate for pain with discomfort at neutral 
standing, and seriously limited range of motion when 
considering such factors as pain and lack of endurance; 
this disability is not manifested by unfavorable ankylosis 
of the entire thoracolumbar spine or of the entire spine, 
and is not characterized by incapacitating episodes 
lasting a total duration of at least six weeks over the 
previous 12-month period.


CONCLUSION OF LAW

An increased rating to 40 percent, but no more than 40 
percent, for a service connected lumbosacral strain with 
degenerative changes, is warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237, 5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist a veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify a veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 9, 
2008 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim, and of the information it failed to provide, or 
failed to provide in a timely fashion, no prejudice to the 
Veteran has resulted or has been alleged. 

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005).  For "applications for 
benefits pending before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  See 73 Fed. Reg. 
23,353, 23,354 (Apr. 30, 2008).    

Additionally, with respect to increased rating claims, the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from zero percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) notification of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The July 9, 2008 letter from the RO satisfies these mandates.  
It informed the Veteran about the type of evidence needed to 
support his claim, namely, proof that his service connected 
disability had increased in severity.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the Veteran, such as medical records, employment records and 
records held by any Federal agency, provided the Veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  Although not required to do so, it 
also specifically asked the Veteran to provide VA with any 
other supporting evidence or information in his possession.  
Further, in accordance with Vazquez-Flores, this letter 
apprised the Veteran about the manner in which VA assigns 
effective dates and calculates disability ratings (to include 
recitation of the specific criteria used under the applicable 
Diagnostic Code 5237 and a citation to Diagnostic Code 5243).  
It also advised the Veteran that VA would consider lay and 
medical evidence describing the impact of his back disability 
on his employment and daily life, as contemplated by Vazquez-
Flores.   

The Board recognizes that the RO letter failed to recite the 
specific criteria outlined in Diagnostic Code 5243 (although 
it referenced this Code), as may be required under Vazquez-
Flores.  Notwithstanding this potential deficiency, however, 
the Veteran subsequently affirmed in a July 15, 2008 response 
that he had no other information to provide.  Additionally, 
he had the opportunity to partake in a Travel Board hearing 
in March 2009 where neither he, nor his accredited 
representative, lodged any complaints about or raised any 
issues regarding this potential defect in notice.  As the 
United States Supreme Court has recently held, "the burden 
of showing that an error is harmful normally falls upon the 
party attacking the agency's determination."  Shinseki v. 
Sanders, --S.Ct.--, 2009 WL 1045952, at *7, *9 (holding that 
the applicable statute (38 U.S.C. § 7261(b)(2)) "requires 
the Veterans Court to apply the same kind of 'harmless-error' 
rule that courts ordinarily apply in civil cases," and 
further noting that "the party that seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted."  (internal quotation 
marks omitted)).  The Veteran has neither alleged nor shown 
that prejudice resulted, and thus, the Board finds that he 
was effectively informed to submit all relevant evidence, and 
that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the 
April 2004 RO decision that is the subject of this appeal in 
its July 2008 letter.  Again, however, the Veteran has not 
alleged or shown that this timing defect prejudiced him, see 
Sanders, supra at *9, and even assuming that he had made such 
an assertion of prejudice, the Board determines that the RO 
cured any defect by providing adequate VCAA notice together 
with readjudication of the claim, as demonstrated by the 
October 2008 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  The Veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, 19 Vet. App. at 128.  

b. Duty to Assist
VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
. . . claim").  This duty includes assisting a veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) 
(setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive multiple VA spine examinations, the most recent of 
which occurred in December 2007.  This examination was 
thorough in nature and adequate for the purposes of deciding 
this claim.  Although the Veteran indicated during his March 
2009 Travel Board hearing that his lumbar spine disability 
has increased in severity since that time, which could 
justify a remand for a fresh VA examination, Hearing 
Transcript at 10; see Olsen v. Principi, 3 Vet. App. 480, 482 
(1992) (holding that "[w]here the veteran claims a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination."); VAOPGCPREC 11-95 (determining that while the 
Board need not order a new examination simply because of the 
passage of time, such a fresh examination is appropriate when 
the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination), the Board finds that the current and up-to-date 
medical evidence of record is sufficient to resolve this 
appeal.  VA therefore has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the Veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(emphasis added).  

With respect to disabilities of the back, at the time the 
Veteran filed his increased rating claim in December 2003, 
the following provisions were (and continue to be) in effect: 
According to 38 C.F.R. § 4.71a, a veteran, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, will receive a 20 percent 
rating for forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees; or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.   38 C.F.R. § 4.71a, Diagnostic Codes 5237.  A 
veteran will garner a 40 percent rating when he exhibits 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The next 
higher rating of 50 percent will be awarded when a veteran 
displays unfavorable ankylosis of the entire thoracolumbar 
spine, and a veteran will generate the maximum 100 percent 
evaluation if he has unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237.  

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 
(2).    

With respect to intervertebral disc syndrome (IDS), 
Diagnostic Code 5243 directs that VA should evaluate this 
disorder under either the General Rating Formula for Diseases 
and Injuries of the Spine, outlined above, or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  A veteran 
with IDS who has incapacitating episodes for at least two 
weeks but less than four weeks during the past year will 
receive a 20 percent rating, whereas he will generate a 40 
percent evaluation with IDS accompanied by incapacitating 
episodes totaling at least four weeks, but less than six 
weeks during the past year.  A veteran who has IDS and 
incapacitating episodes for at least six weeks during the 
past year will garner a maximum 60 percent rating under this 
Formula.  The regulations define "incapacitating episode" 
as s period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).     

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); accord Tucker v. West, 11 Vet. 
App. 369, 373 (1998) (noting that "in accordance with 38 
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination . . . and articulate how 
pain on use was factored into its decision").  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

Additional, Separate Ratings
The Board also comments that, in addition to a rating for 
orthopedic impairment (here limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, 
Note (1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should be 
compensated for these different manifestations under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

b. Increased Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, 21 Vet. App. 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.  In addition, "[w]here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.  

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
In November 2003 the Veteran underwent a medical examination 
of the back by his private physician, Dr. P.V.  He complained 
of low back pain and lower extremity pain, exacerbated by 
prolonged walking or standing, and the physician observed 
that the Veteran "is unable to stand up straight secondary 
to pain."  At this time, the Veteran reported no change in 
bowel or bladder habits or sexual functioning, and he denied 
experiencing weakness or loss of sensation in either lower 
extremity.  He used Ibuprofen for pain.

On examination, the Veteran's posture appeared slightly 
forward flexed to compensate for pain, and he had decreased 
lumbar extension to about neutral position with discomfort.  
He performed lumbar flexion with fingertips reaching below 
the knees with some lumbar flattening and two stage recovery.  
He had no gross motor weakness or sensory loss.  Based on 
these data, the physician diagnosed the Veteran with 
degenerative joint disease (DJD) of the lumbosacral spine 
with probable spinal stenosis.      

A November 2003 VA medical record notes that the Veteran had 
worsening back pain.  He denied having dysuria at this time, 
and he had tenderness over the low back area only when he 
stretched his back.  

In January 2004, the Veteran again consulted with Dr. P.V. 
regarding his chronic low back pain and radicular bilateral 
extremity pain.  At this time, the Veteran continued to 
exercise regularly and took minimal pain medication.  He had 
no specific functional impairments as noted by the physician, 
but he experienced some pain relief on forward flexion of the 
spine, with increased pain on lumbar extension.  He reported 
having no change in bowel or bladder habits.  Dr. P.V. 
provided a diagnosis of spinal stenosis with bilateral 
radicular pain.          

The Veteran underwent a VA spine examination in March 2004.  
The clinician noted that the Veteran was retired.  At this 
time the Veteran reported that he had low back pain radiating 
to the hips and below the knees, which had been continuous, 
daily and increasing for nine months.  He reported having 
intermittent flare-ups of pain twice yearly.  Standing for 
longer than 10 minutes aggravated the pain, and he had 
associated symptoms of pain down the back of the legs.  He 
denied having weakness in the extremities, fecal 
incontinence, altered gait or paresthesia, but he did 
complain of urinary incontinence.   

A physical examination revealed that the Veteran had pain and 
radiculopathy.  His thoracic spine appeared convex, and he 
flexed to 80 degrees, with hyperextension to zero degrees.  
He rotated bilaterally to 30 degrees with pain, and laterally 
flexed to the right to 20 degrees with pain and to the left 
to 30 degrees.  He had muscle strength of 5/5 bilaterally.  
At this time, his gait appeared normal, and he could tandem 
walk.  His joints and muscles were symmetric, without 
swelling, masses, deformity or heat.  Based on these data, 
the clinician diagnosed the Veteran with degenerative disc 
disease (DDD) L3-S1 and DJD L3-L5.  

This clinician offered an Addendum to the March 2004 VA 
examination report in September 2004, where he conveyed that 
the Veteran's "[l]umbar spine function/mobility is primarily 
limited by pain (continuous) and secondarily by lack of 
endurance (standing > 10 minutes).  DeLuc[]a=20%."  

Also in March 2004 the Veteran consulted with his private 
physician, Dr. P.M., regarding his back pain and potential 
options for treatment, to include surgery.  At this time, the 
Veteran rated his pain at 5/10 and noted that his pain could 
range from 1/10 to 8/10.  He also stated that this pain 
radiated down both lower extremities.  The examiner noted 
that the Veteran "has difficulty to walk upright and has to 
lean forward which actually helps him."  The Veteran used 
Ibuprofen to treat his pain.  Pinprick testing of the 
bilateral lower extremities was normal, except in the right 
lower extremity, which was decreased.  The Veteran had a 
normal gait, and did not complain of urine or bowel problems, 
although it was noted that he experienced erectile 
dysfunction up to 70 percent.

Based on these data and radiological studies, the clinician 
diagnosed the Veteran with severe spinal stenosis due to disc 
extrusion on the L3-4 and spondylolisthesis with degenerative 
facet disease with severe stenosis at L4-5.  He also had 
spurring and disc protrusion upon the thecal sac and nerves 
at the L5-S1.  The clinician offered a plan of back surgery, 
which he indicated likely would cause the Veteran to be able 
to walk better and overall would benefit his back.    

In November 2006 the Veteran complained of feeling pain 
radiating down from the low back through the right hip, and a 
January 2007 VA medical record notes that the Veteran had no 
radiation of back pain, and no bowel or bladder changes at 
that time.  

In a May 2007 statement the Veteran conveyed that his back 
pain had negatively impacted his ability to perform such 
enjoyable activities as fishing, gardening, and engaging in 
sports activity, and that it had contributed to some mood 
swings and sleeplessness.    

The Veteran again underwent a VA orthopedic examination in 
December 2007; the examiner reviewed the claims file.  At 
this time he described having low back pain rated at about 4-
7/10.  He reported having weakness, stiffness, instability, 
fatigue and lack of endurance.  Precipitating factors in 
causing pain were bending, sitting, twisting, lifting and 
walking.  He did not use a back brace or splint, but did use 
a lumbar support wrap for pain.  The Veteran conveyed that he 
took Ibuprofen twice daily for pain, and that he had flare 
ups of pain occurring three to four times per month, lasting 
about 2 hours each.  During these flares, his pain level 
would rise to 7/10 (or worse) and would require him to lie 
down to control the pain.  The Veteran also stated that he 
had to sit down in order to dress.

Range of motion testing revealed that he had forward flexion 
to 60 degrees with mild pain of 4/10 after three repetitions.  
He had extension to 15 degrees with mild pain after three 
repetitions, right and left lateral flexion to 10 degrees 
each with pain after three repetitions, and bilateral lateral 
rotation to 10 degrees each with pain.  The examiner noted 
that the Veteran exhibited no fatigue, weakness, lack of 
endurance, or any incoordination on range of motion 
examination.  He also stated that "[t]he [D]e[L]uca factor 
is 0."  After examining a radiographic report, the clinician 
diagnosed the Veteran with degenerative disease of the lumbar 
spine, spondylolisthesis, grade I L4-L5, and herniated 
nucleus pulposus L3-L4 with severe spinal stenosis.  

As reflected in a March 2009 letter from Dr. J.M., the 
Veteran's private physician, he noted that he had treated the 
Veteran for three years, and that he had an extended history 
of chronic low back pain.  

At his March 2009 Travel Board hearing, the Veteran testified 
that he experiences constant back pain for which he uses 
Ibuprofen and Tylenol (approximately 800 mg. daily).  Hearing 
Transcript at 4-5.  The pain had progressively worsened since 
2003, causing a decreased range of motion according to the 
Veteran, and his physicians had recommended that he undergo 
back surgery.  Hearing Transcript at 3, 6-7, 10-11.  He 
stated that the back pain is so severe that he could hardly 
touch his knees.  Hearing Transcript at 10.  The Veteran 
conveyed that he felt pain down the right leg, and that he 
must sit on a bed and pull up his feet to a chair or stool in 
order to position himself properly to put on shoes.  Hearing 
Transcript at 13.  He would also use a two-foot long shoe 
horn to put on his loafers, Velcro shoes or other foot attire 
without laces.  Hearing Transcript at 12.  He could not cut 
his own toenails due to pain, except for if he propped his 
foot up high enough and used long clippers, and he felt pain 
if he lifted boxes.  Hearing Transcript at 13-14.  The 
Veteran, through his accredited representative, also 
requested that the Board obtain VA treatment records from the 
VA Mather Medical Center, but, as noted in the Introduction, 
the record reveals that the Veteran submitted these documents 
complete with a waiver of initial RO consideration.  See 
Hearing Transcript at 3, 7-8.      

b. Discussion
After a full and complete review of the record, the Board 
determines that the evidence weighs in favor of an increased 
rating to 40 percent, but no more than 40 percent, for the 
Veteran's service connected lumbar spine disability.  In 
particular, the Veteran has offered credible testimony 
regarding the increased and severe level of his back pain, as 
well as the attendant worsening limitation to his range of 
motion caused by such pain, since 2003.  Hearing Transcript 
at 11, 14; see Friedsam v. Nicholson, 19 Vet. App. 555, 561 
(2006); accord D'Aries v. Peake, 22 Vet. App. 97, 104, 107 
(2008) ("Credibility determinations are findings of fact to 
be made by the Board").  In addition, although the most 
recent, December 2007 VA examiner did not report that the 
Veteran exhibited any fatigue, weakness, lack of endurance or 
incoordination on range of motion testing that day, the 
Veteran has credibly reported experiencing such fatigue, 
weakness, lack of endurance and instability for which he uses 
a back wrap for support, and he is competent to describe such 
symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Washington v. Nicholson, 21 
Vet. App. 191, 195 (2007) (noting that a layperson "is 
competent to provide information regarding visible, or 
otherwise observable, symptoms of disability").  Moreover, 
at least one other clinician, namely, the examiner who 
authored the March 2004 and September 2004 VA examination 
reports, observed that the Veteran indeed did have a lack of 
endurance from back pain, given that he could not stand for 
longer than 10 minutes.  Such evidence weighs in favor of the 
Veteran's claim for an increased rating. 

Also, and perhaps more dramatically pointing to a greater 
level of severity of the back disability than encompassed in 
a 20 percent evaluation is the fact that since November 2003, 
numerous clinicians have observed that the Veteran has had to 
compensate for his low back pain by altering his posture so 
that he maintains a slightly forward-bending stance.  The 
Veteran during this time has exhibited extension to zero 
degrees with discomfort and lumbar flattening, and he has 
noted that he has pain when stretching the back.  In the 
Board's view, the Veteran's inability to consistently 
maintain a neutral or straight posture without back pain 
further bolsters the conclusion that a 40 percent evaluation 
for this disability is warranted.  While perhaps not 
technically "favorable ankylosis of the entire thoracolumbar 
spine," as contemplated by § 4.71a, Diagnostic Code 5237 and 
Note (5), the Veteran's overall impairment more closely 
aligns with a 40 percent rating than a 20 percent rating.  
Under such a circumstance, and according to 38 C.F.R. § 4.7, 
the higher of the two competing disability evaluations must 
be assigned.  See Sellers v. Principi, 372 F.3d 1318, 1326 
(Fed. Cir. 2004) (noting that pursuant to § 4.7, "[w]hen 
there is a question as to which of two evaluations apply, the 
Board will assign a higher rating if the veteran's disability 
more closely resembles the criteria for the higher rating; 
otherwise, the lower rating will be assigned.").  Thus, in 
light of the totality of this evidence and DeLuca factors, 
the Board grants an increased rating to 40 percent under 
Diagnostic Code 5237.     

The Board determines that the evidence weighs against higher 
ratings of 50 percent or 100 percent under Diagnostic Codes 
5237 or 5243.  The record does not currently reflect that the 
Veteran has unfavorable ankylosis of the entire thoracolumbar 
spine or unfavorable ankylosis of the entire spine, as would 
be required for either of these higher ratings under 
Diagnostic Code 5237.  Similarly, while the Veteran has 
indicated that he has flare-ups of pain that occur up to four 
times per month for two hours at a time (i.e., approximately 
eight hours per month or 96 hours per year), by his own 
account, these flares have not occurred for a total duration 
of six weeks during the previous 12 months, as would be 
necessary for the next higher rating of 60 percent under 
Diagnostic Code 5243.  Additionally, while the Veteran has 
credibly conveyed that he lies down to relieve the pain 
during flares, the record does not reflect that such bed rest 
has been "prescribed by a physician," as is required under 
this Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1) (emphasis added).  In the absence of such evidence, a 
rating in excess of 40 percent for a service connected lumbar 
spine disability is denied.     

Finally, with respect to any associated objective 
neurological abnormalities, such as bowel or bladder 
impairment, the Board concludes that the evidence as it 
stands does not warrant additional disability ratings at this 
time.  Over the duration of the appeal period, the Veteran 
has largely denied having any bowel or bladder impairment, 
and most recently, in January 2007, he continued to deny any 
such current difficulties and made no mention of having any 
such problems during his March 2009 Travel Board hearing.  
Additionally, while the Board recognizes that the Veteran 
currently is service connected for radiculopathy of the right 
lower extremity, the most recent examination of record (March 
2004) that specifically addressed the issue of lower 
extremity radiculopathy did not disclose any objective signs 
of left lower extremity pathology associated with the lumbar 
spine disability, nor did the Veteran discuss any such issue 
during his March 2009 Travel Board hearing.  See Hearing 
Transcript at 10, 11 (discussing pain in right leg).  In this 
regard, therefore, the Board declines to award separate 
evaluations for additional associated neurologic 
abnormalities pursuant to Note (1) of 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.     

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the Veteran that his service-connected lumbar 
spine disability has necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with employment.  In the absence of 
such evidence, the criteria for submission for assignment of 
an extraschedular rating for his back disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An increased rating to 40 percent, but no more than 40 
percent, is granted for the service connected lumbosacral 
strain with degenerative changes.
 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


